Case 1:20-cv-24509-RNS Document 1 Entered on FLSD Docket 11/02/2020 Page 1 of 6
                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

                              CASE NO.

 DEBORAH HALL,

        Plaintiff,

 v.

 CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINES,
 a Panamanian Corporation,

        Defendant.
                                                  /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, DEBORAH HALL (hereinafter “Plaintiff”), sues Defendant, CARNIVAL

 CORPORATION (hereinafter “Defendant”), and alleges:

                               PRELIMINARY ALLEGATIONS

        1.      Plaintiff, DEBORAH HALL, is a citizen and resident of Leesville, South Carolina.

        2.      Defendant, CARNIVAL CORPORATION, is a foreign entity incorporated in

 Panama with its principal place of business in Miami, Florida at 3655 Northwest 87th Avenue,

 Miami, Florida 33178.

        3.      The matter in controversy exceeds, exclusive of interest and costs, the sum specified

 by 28 USC §1332 and involves complete diversity of citizenship under 28 USC §1332.

        4.      At all times material hereto, Defendant, personally or through an agent:

        a. Operated, conducted, engaged in, or carried on a business venture in this state and/or
           county or had an office or agency in this state and/or county;
        b. Was engaged in substantial and not isolated activity within this state;
        c. Purposefully availed itself of the benefits of conducting activities within Florida by
           purposefully directing its activities in and toward the state, thus obtaining the benefits
           and protections of the state’s laws;
        d. Committed one or more of the acts stated in Fla.Stat. §§48.081, 48.181, or 48.193;
        e. The acts of Defendant set out in this Complaint occurred in whole or in part in this
           county and/or state;
        f. Operated vessels in the waters of this state;
        g. Defendant was engaged in the business of providing to the public and Plaintiff in
Case 1:20-cv-24509-RNS Document 1 Entered on FLSD Docket 11/02/2020
                                                                 Hall Page  2 of 6
                                                                      v. Carnival

               particular, for compensation, vacation cruises aboard CARNIVAL LEGEND and
               CARNIVAL GLORY.

         5.       Defendant is subject to the jurisdiction of the courts of this state.

         6.       The causes of action asserted in this Complaint arise under the General Maritime

 Law of the United States.

         7.       At all times material hereto, Defendant owned, operated, managed, maintained,

 and/or controlled CARNIVAL LEGEND and CARNIVAL GLORY.

         8.       At all times material hereto, Defendant had exclusive custody and control of

 CARNIVAL LEGEND and CARNIVAL GLORY.

         9.       On or about December 20, 2019, Plaintiff was a passenger aboard CARNIVAL

 LEGEND which was in navigable waters and docked at Cozumel, Mexico at Defendant’s dock.

         10.      On or about December 20, 2019, while Plaintiff was in her cabin aboard

 CARNIVAL LEGEND, another of Defendant’s ships, CARNIVAL GLORY, allided with

 CARNIVAL LEGEND. As a consequence, LEGEND shook violently and Plaintiff was thrown

 from the bunk ladder in her cabin.

         11.      As a result, Plaintiff sustained multiple contusions, injury to her back, injury to the

 left thigh, and injury to her left foot.

         12.      As a consequence, Plaintiff necessitated treatment in Defendant’s Medical

 Department; however, as she could not afford the charge, she was not seen.

         13.      As a further consequence, Plaintiff has also necessitated continued medical care

 following her return home.

         14.      All conditions precedent to the maintenance of this action have been performed, or,

 alternatively, have been waived.

                                      COUNT I – NEGLIGENCE

         Plaintiff realleges, adopts, and incorporates by reference the allegations in Paragraphs one


                                                   2
                                       EDUARDO J. HERNANDEZ, LLC
Case 1:20-cv-24509-RNS Document 1 Entered on FLSD Docket 11/02/2020
                                                                 Hall Page  3 of 6
                                                                      v. Carnival

 (1) through fourteen (14) as though fully alleged herein.

        15.     At all times material, Defendant owed Plaintiff a duty of reasonable care under the

 circumstances. Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625, 79 S.Ct. 406

 (1959); Everett v. Carnival Cruise Lines, Inc., 912 F.2d 1355 (11th Cir. 1990); Keefe v. Bahama

 Cruise Line, Inc., 867 F.2d 1318 (11th Cir. 1989), on remand, 715 F.Supp. 1069 (M.D.Fla. 1989).

        16.     On or about December 20, 2019, Defendant, and/or its agents, employees, and/or

 servants breached its/their duty to provide Plaintiff with reasonable care under the circumstances.

        17.     On or about December 20, 2019, Plaintiff was injured due to the fault and/or

 negligence of Defendant, and/or its agents, employees, and/or servants as follows:

        a.    Failure to exercise reasonable care for Plaintiff’s safety; and/or
        b.    Negligently preparing and carrying out a mooring plan for GLORY; and/or
        c.    Negligently navigating/docking of GLORY; and//or
        d.    Negligently failing to heed and take cognizance of prevailing wind and sea conditions
              during the docking of GLORY; and/or
        e.    Negligently supervising (insufficient oversight) the navigation officer in control of
              GLORY at the time of docking; and/or
        f.    Failure to post a proper watch aboard GLORY; and/or
        g.    Failure to post a proper watch aboard LEGEND; and/or
        h.    Failure to comply with safety codes and standards designed and promulgated to reduce
              the risk of such an allision; and/or
        i.    Failure to have adequate risk management procedures in place designed to reduce the
              occurrence of such an allision and/or
        j.    Failure to take steps as a result of prior similar incidents to reduce and/or prevent such
              an allision. See CARNIVAL PRIDE allision with pier at Baltimore, Maryland on May
              18, 2016.

        18.     Defendant created the foregoing conditions causing Plaintiff’s accident.

        19.     Alternatively, Defendant knew of the foregoing conditions causing Plaintiff’s

 accident and did not correct them, or the conditions existed for a sufficient length of time so that

 Defendant, in the exercise of reasonable care under the circumstances, should have learned of them

 and corrected them. See CARNIVAL PRIDE allision with pier at Baltimore, Maryland on May

 18, 2016.

        20.     The conditions created and/or known to Defendant occurred with sufficient

 regularity so as to be reasonably foreseeable to Defendant. See CARNIVAL PRIDE allision with
                                                 3
                                     EDUARDO J. HERNANDEZ, LLC
Case 1:20-cv-24509-RNS Document 1 Entered on FLSD Docket 11/02/2020
                                                                 Hall Page  4 of 6
                                                                      v. Carnival

 pier at Baltimore, Maryland on May 18, 2016.

        21.     As a direct and proximate result of the negligence of Defendant, Plaintiff was

 injured about Plaintiff’s body and extremities; suffered physical pain, mental anguish, loss of

 enjoyment of life, disability, disfigurement, aggravation of previously existing conditions; incurred

 medical expenses in the care and treatment of Plaintiff’s injuries; and has suffered physical

 handicap. The injuries are permanent or continuing in nature, and Plaintiff will suffer the losses

 and impairments in the future. Plaintiff also lost the value of her cruise.

        WHEREFORE, Plaintiff demands judgment for all damages recoverable under the law

 against Defendant, interest as permitted by law, and demands a trial by Jury.

                                COUNT II – FAILURE TO WARN

        Plaintiff realleges, adopts, and incorporates by reference the allegations in Paragraphs one

 (1) through fourteen (14) as though fully alleged herein.

        22.     At all times material, Defendant owed Plaintiff a duty of reasonable care under the

 circumstances, which includes a duty to warn of hidden dangerous conditions known or, in the

 exercise of reasonable care, knowable to Defendant. Poole v. Carnival Corp., Case No. 14-20237-

 Cooke/Torres (S.D.Fla. Apr. 8, 2015); Luby v. Carnival Cruise Lines, Inc., 633 F.Supp. 40 (S.D.Fla.

 1986), aff’d, 808 F.2d 60 (11th Cir. 1986).

        23.     On or about December 20, 2019, Defendant, and/or its agents, employees, and/or

 servants breached its/their duty to provide Plaintiff with reasonable care under the circumstances

 by failing to warn Plaintiff of a dangerous condition known to Defendant but unknown and not

 obvious to Plaintiff. See CARNIVAL PRIDE allision with pier at Baltimore, Maryland on May

 18, 2016.

        24.     On or about December 20, 2019, Plaintiff was injured due to the fault and/or

 negligence of Defendant, and/or its agents, employees, and/or servants as follows:

        a. Failure to warn Plaintiff of a dangerous non-obvious condition, to wit: the danger of

                                                 4
                                     EDUARDO J. HERNANDEZ, LLC
Case 1:20-cv-24509-RNS Document 1 Entered on FLSD Docket 11/02/2020
                                                                 Hall Page  5 of 6
                                                                      v. Carnival

           another of Defendant’s ships alliding with LEGEND while the latter was docked;
           and/or
        b. Failure to warn Plaintiff of a dangerous non-obvious condition, to wit: the danger of
           being thrown from her cabin bunk ladder my movement of the ship; and/or
        c. Failure to warn of prior similar incidents of which Defendant knew and was on notice
           See CARNIVAL PRIDE allision with pier at Baltimore, Maryland on May 18, 2016.

        25.      Defendant created the foregoing conditions causing Plaintiff’s accident, but did not

 warn Plaintiff of the hidden dangerous conditions.

        26.      Alternatively, Defendant knew of the foregoing conditions causing Plaintiff’s

 accident, but did not warn Plaintiff of the hidden dangerous conditions, or the conditions existed

 for a sufficient length of time so that Defendant, in the exercise of reasonable care under the

 circumstances, should have learned of them and warned Plaintiff of the hidden dangerous

 condition. See CARNIVAL PRIDE allision with pier at Baltimore, Maryland on May 18, 2016.

        27.      The conditions created and/or known to Defendant occurred with sufficient

 regularity so as to be reasonably foreseeable to Defendant, such that Defendant was under an

 obligation to warn Plaintiff. See CARNIVAL PRIDE allision with pier at Baltimore, Maryland on

 May 18, 2016.

        28.      As a direct and proximate result of the negligence of Defendant, Plaintiff was

 injured about Plaintiff’s body and extremities; suffered physical pain, mental anguish, loss of

 enjoyment of life, disability, disfigurement, aggravation of previously existing conditions; incurred

 medical expenses in the care and treatment of Plaintiff’s injuries; and has suffered physical

 handicap. The injuries are permanent or continuing in nature, and Plaintiff will suffer the losses

 and impairments in the future. Plaintiff also lost the value of her cruise.

        WHEREFORE, Plaintiff demands judgment for all damages recoverable under the law

 against Defendant, interest as permitted by law, and demands a trial by Jury.




                                                 5
                                     EDUARDO J. HERNANDEZ, LLC
Case 1:20-cv-24509-RNS Document 1 Entered on FLSD Docket 11/02/2020
                                                                 Hall Page  6 of 6
                                                                      v. Carnival

 DATE: November 2, 2020

                                            Respectfully submitted,

                                            EDUARDO J. HERNANDEZ, LLC
                                            Attorneys for Plaintiff
                                            10691 N. Kendall Drive – Suite 109
                                            Miami, Florida 33176
                                            Telephone: (305) 567-0910
                                            Facsimile: (786) 454-8905

                                      By:    /s/ Eduardo J. Hernandez
                                            EDUARDO J. HERNANDEZ
                                            Florida Bar No. 061451
                                            ehernandez@ejh-law.com




                                         6
                             EDUARDO J. HERNANDEZ, LLC
